        Case 1:18-cv-06474-ER Document 127 Filed 12/17/19 Page 1 of 1




December 17, 2019


VIA ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

          Re:    City of New York v. Barr, et al., No. 18-cv-6474
                 Withdrawal of Attorney

Dear Judge Ramos:

       Please be advised that I am departing my position at Debevoise & Plimpton LLP, the
attorneys for the City of New York in the above-captioned matter. Other Debevoise attorneys have
appeared and will continue to represent the City of New York.

      I hereby respectfully request the Court’s permission to have my name removed from the
Court’s docket and electronic mailing distribution list. I would be most grateful if Your Honor
would approve of my withdrawal by having this letter memo endorsed so that the clerk may modify
and update the Court’s records accordingly.

      Thank you for your attention to this request.

                                                Respectfully submitted,
                                                /s/ Meryl Holt
                                                Meryl Holt


SO ORDERED:

____________________________
        USDJ


cc: All counsel of record (by ECF)
